OPINION

Per Curiam:

Appellant, charged with rape, was found guilty of attempted rape after a contested hearing before a juvenile referee.
The juvenile judge adopted the finding and adjudicated appellant a delinquent; and, in this appeal the only contention urges there was insufficient evidence to sustain the adjudication. We reject the contention.
The prosecutrix, appellant’s schoolmate, testified: (1) appellant grabbed her purse and pulled her behind a building at the high school they attended; (2) she was forced to kiss and hug appellant who continually beat her about the head and face, at the same time poking her in the chest with a sharp stick; (3) appellant forced her to have intercourse; and, (4) he threatened to severely beat her if she reported the incident. Additionally, the victim immediately reported the incident to school authorities; and, subsequently, to her mother. Testimony of the mother also showed the victim (1) had a bruise on her chest and, (2) suffered from “facial swelling.”
Cross-examination raised some question as to whether or not penetration was actually achieved; however, there is ample evidence to show it was attempted.
*681In our view, the recited circumstances support the adjudication. See Sanders v. State, 90 Nev. 433, 529 P.2d 206 (1974), where we ruled that when a judgment is supported by substantial evidence, as in this case, it will neither be disturbed nor set aside.
Affirmed.